Citation Nr: 1103286	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-07 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected bilateral plantar 
fasciitis with calcaneal heel spurs.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a bilateral knee 
condition to include as secondary to service-connected bilateral 
plantar fasciitis with calcaneal heel spurs.

5.  Entitlement to a higher initial rating for bilateral plantar 
fasciitis with calcaneal heel spurs, rated as noncompensable 
prior to September 12, 2006, and 30 percent disabling since that 
date.

6.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities due to chemical exposure.   

7.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air National Guard from 
March 1980 to August 1980, with additional periods of reserve 
service until 1997.

This matter is before the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In a February 2005 rating decision, the RO granted service 
connection and a noncompensable rating for bilateral plantar 
fasciitis and calcaneal heel spurs, effective March 22, 2000.  
The Veteran appealed for a higher rating.  In an October 2006 
rating decision, the RO increased the disability rating to 30 
percent effective September 12, 2006.  Hence this issue is as 
characterized on the first page of this decision.

In a December 2006 rating decision, the RO denied entitlement to 
service connection for bilateral hearing loss and a TDIU.  In a 
June 2007 rating decision, the RO denied service connection for a 
bilateral knee condition and declined to reopen the Veteran's 
application for service connection for degenerative disc disease, 
low back.  The Veteran appealed the denial of both claims.  
Irrespective of the RO's action, the Board must decide whether 
the Veteran has submitted new and material evidence to reopen the 
claim of service connection for a back disability.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The issues have been modified, as reflected on the first page, 
based on the Veteran's contentions.  In March 2009, the Veteran 
and his wife testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims folder.  During the 
hearing, the Veteran and his representative indicated that he 
wanted the back and knee claims considered on both direct and 
secondary bases.  The Board must discuss all theories of 
entitlement raised by the Veteran or by the evidence of record.  
Robinson v. Nicholson, 21 Vet. App. 553 (2008).  

In September 2008, the Veteran filed a claim for service 
connection for peripheral neuropathy of the lower extremities due 
to chemical exposure.  In an August 2009 decision, the RO denied 
the secondary service connection claim.  As explained in more 
detail in the remand appended to this decision, the Board 
construes the Veteran's September 2009 correspondence and 
statements therein as a timely notice of disagreement with the 
August 2009 RO determination.  The record reflects that the RO 
has not issued the requisite statement of the case with respect 
to this remaining issue pursuant to 38 C.F.R. § 20.200.  The 
Board must remand this issue for proper issuance of an SOC, and 
to provide the Veteran an opportunity to perfect an appeal of the 
issue thereafter by filing a timely substantive appeal.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issues of service connection for entitlement to service 
connection for peripheral neuropathy of the lower extremities, 
bilateral hearing loss, a bilateral knee condition, and a back 
disability, and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The issue of service connection for erectile dysfunction has been 
raised by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ). Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action. 

FINDINGS OF FACT 
 
1.  The RO denied the claim of entitlement to service connection 
for degenerative disc disease, lumbar spine L5-S1, in July 2000.  
The Veteran did not perfect his appeal, and it is now final.

2.  Some of the evidence received since the last final July 2000 
rating decision is not cumulative and raises a reasonable 
possibility of substantiating the claim for service connection 
for a back disability.

3.  Prior to September 12, 2006, the Veteran's bilateral plantar 
fasciitis with calcaneal heel spurs was manifested by pain on 
manipulation and use, a misaligned Achilles tendon, degenerative 
joint disease of the distal interphalangeal (DIP) joints, and the 
need for orthotics; the medical evidence does not show marked 
deformity (pronation, abduction, etc.), indication of swelling on 
use, or characteristic callosities.  

4.  Since September 12, 2006, the Veteran's bilateral plantar 
fasciitis with calcaneal heel spurs has been manifested by 
persistent pain, swelling, degenerative joint disease of the DIP 
joints, and some apparent gait disturbance; while there is 
tenderness of the plantar surfaces, the preponderance of the 
evidence does not show pronounced disability with marked 
pronation, marked inward displacement or severe spasm of the 
tendo Achillis on manipulation that is not improved by orthopedic 
shoes or appliances.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the July 
2000 RO decision and the claim of entitlement to service 
connection for a low back disability, including degenerative disc 
disease, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for an initial 10 percent rating for bilateral 
plantar fasciitis with calcaneal heel spurs, but no more than 10 
percent, prior to September 12, 2006, have been met.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5276, 5284 (2010).

3.  The criteria for an initial rating higher than 30 percent for 
bilateral plantar fasciitis with calcaneal heel spurs, after 
September 12, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5276 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The issue of the evaluation to be assigned to the now service-
connected bilateral foot disability is a "downstream" issue.  In 
cases such as this, where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that any notice error did not affect 
the essential fairness of the adjudication now on appeal. The 
appellant was notified that his claim was awarded with an 
effective date of March 22, 2000, the date of his claim, and a 0 
percent rating was assigned.  He was provided notice how to 
appeal that decision, and he did so.  He was provided a statement 
of the case that advised him of the applicable law and criteria 
required for a higher rating.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective date 
in accordance with the facts found as required by Dingess, he was 
assigned the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims. Overton v. Nicholson, 20 Vet. App. 
427 (2006).  The claim was readjudicated in an September 2008 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Veteran's application to reopen his claim for service 
connection for a low back disability based on new and material 
evidence has been considered with respect to VA's duty to notify 
and assist, including Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the Board's finding that new and material evidence has been 
secured to reopen this claim, no conceivable prejudice to the 
Veteran could result from this adjudication, regardless of 
whether the Veteran has been provided the notice and assistance 
required by law and regulation.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of the 
Veteran's bilateral foot disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  

The Veteran asserts that his VA foot examinations were inadequate 
because they were conducted by a physician's assistant rather 
than a podiatrist.  The Board is entitled to assume the 
competence of a VA examiner.  See Hilkert v. West, 12 Vet. App. 
145 (1999), aff'd, 232 F.3d 908 (Fed. Cir. 2000).  The Board 
notes that it is not necessary that VA examinations be conducted 
by a specialist in the particular field of the Veteran's claimed 
disability.  VA satisfies its duty to assist the Veteran when it 
provides a medical examination performed by a person who is 
qualified through education, training, or experience to offer 
medical diagnosis, statements, or opinions able to provide 
competent medical evidence, whether that is a doctor, nurse 
practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. 
App. 563 (2007).  There is no evidence that would tend to show 
the certified physician assistants were not competent and 
qualified to examine the Veteran and provide an opinion.  The 
examiners were qualified medical professionals who reviewed the 
Veteran's medical history, conducted thorough examinations, and 
provided a detailed rationale for each opinion expressed.  
Accordingly, the Board finds that the examinations provided were 
adequate, and VA has satisfied its duty to assist the Veteran in 
this regard.

All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


II.  New and Material Evidence

The RO originally denied service connection for degenerative disc 
disease, lumbar spine at L5-S1, in a July 2000 decision, on the 
basis that there was no evidence that the Veteran's back 
disability was incurred in or aggravated by military service.  
The Veteran filed a notice of disagreement but did not perfect 
the appeal.  Thus, the July 2000 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200 (2010).

The Veteran filed an application to reopen his claim for service 
connection for a low back condition in November 2006.

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.   38 C.F.R. § 3.156(a).
 
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

Evidence considered since the July 2000 rating decision includes 
private medical records showing diagnoses of lumbar 
spondyloarthritis, lumbar osteoarthritis, facet arthropathy, and 
mechanical lower back pain with spasms; and a June 2007 VA spine 
examination showing a diagnosis of degenerative joint disease and 
degenerative disc disease of the lumbar spine with lumbar 
radiculopathy.  The VA examiner opined that while the Veteran's 
spine condition is not related to either the service-connected 
plantar fasciitis or the nonservice-connected pes planus, 
"[t]his condition is documented in the service."

Some of the evidence received since the last final RO decision is 
new, as it was not previously considered.  Some of the evidence 
is material as it directly addresses the basis for the prior 
final denial, specifically the potential existence of medical 
evidence relating the Veteran's back disability to his service.  
As noted, in determining whether evidence is new and material, 
the credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the 
information submitted since the last final rating decision 
constitutes new and material evidence within the meaning of 38 
C.F.R. § 3.156(a); and the claim is reopened.  38 U.S.C.A. § 
5108.

III.   Bilateral Plantar Fasciitis with Calcaneal Heel Spurs

The Veteran contends that his bilateral plantar fasciitis with 
calcaneal heel spurs is more disabling than currently evaluated.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  And after careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations concerning the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical history 
and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged rating."  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's statements regarding the severity of his service-
connected disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with the 
clinical evidence in conjunction with the appropriate rating 
criteria.

As to which criteria for rating foot disabilities are applicable, 
a February 2005 RO decision granted service connection for 
bilateral plantar fasciitis with calcaneal heel spurs and 
assigned a noncompensable evaluation under Diagnostic Codes 5015-
5284.  The October 2006 RO decision increased the rating to 30 
percent under Diagnostic Codes 5299-5276.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5299 is used 
to identify musculoskeletal system disabilities that are not 
specifically listed in the Rating Schedule, but are rated by 
analogy to similar disabilities under the Rating Schedule.  See 
38 C.F.R. §§ 4.20, 4.27.  Here, the Veteran's plantar fasciitis 
has been rated under Diagnostic Codes 5284 and 5276.  

Disabilities of the foot are rated under Diagnostic Codes 5276 
through 5284.  As an initial matter, neither of the Veteran's 
feet has been shown to be characterized by weak foot, claw foot, 
metatarsalgia, hallux rigidus, hammer toes, or malunion or 
nonunion of the tarsal or metatarsal bones, as evidenced by X-ray 
examination in October 2004.  Although there is evidence of 
slight hallux valgus secondary to pes planus, the Veteran is not 
service connected for this condition.  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  See 38 C.F.R. § 4.71a, DCs 5277, 
5278, 5279, 5280, 5281, 5282, 5283 (2010).

Diagnostic Code 5276 provides for the assignment of a 
noncompensable evaluation for bilateral pes planus which is 
manifested by mild symptoms relieved by a built-up shoe or arch 
supports.  Assignment of a 10 percent rating is warranted when 
pes planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo-Achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe bilateral pes planus manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, assignment of a 
30 percent rating is warranted.  A 50 percent rating is warranted 
for pronounced bilateral pes planus manifested by marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo Achillis 
on manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

Under Diagnostic Code 5284, moderate residuals of other foot 
injuries warrant a 10 percent rating.  A 20 percent rating 
requires moderately severe residuals.  A 30 percent rating 
requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  A note to Diagnostic Code 5284 provides that a 40 percent 
disability evaluation will be assigned for actual loss of use of 
the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The words 
slight, moderate, moderately severe, and severe as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  
It should also be noted that use of terminology such as severe by 
VA examiners and others, although an element to be considered by 
the Board, is not dispositive of an issue.

A compensable rating prior to September 12, 2006

An October 2000 private treatment record indicates that the 
Veteran complained his feet had been hurting more, especially his 
big toes.

A September 2001 private treatment record indicates that the 
Veteran complained of pain in both heels, as well as the arch and 
balls of both feet.  He reported wearing arch supports and 
athletic shoes.

An October 2004 VA examination report indicates that the Veteran 
complained of pain in his heels that extended the length of the 
plantar surfaces.  He stated that injections, orthotics, and pain 
medication had provided very little relief.  He reported that he 
had quit working full-time in 1997 due to foot pain, and had 
recently quit working part-time for the same reason.  Upon 
examination, the Veteran walked slowly.  There was some mild 
tenderness on compression of the heels.  There was mild pes 
planus bilaterally.  The Achilles tendons were aligned.  There 
were no nodules felt in the plantar surface of either foot.  
There was no redness or swelling.  The Veteran could dorsiflex 
and plantar flex the ankle 30 degrees.  The examiner wrote "I 
really did not elicit a great deal of pain in his plantar surface 
at this time of either right or left foot."  X-rays revealed 
slight degenerative joint disease and slight hallux valgus at the 
proximal interphalangeal (PIP) joint of the first digits; slight 
degenerative joint disease in the distal interphalangeal (DIP) 
joints of the toes bilaterally; and calcaneal spurs bilaterally.  

A July 2005 VA examination report indicates that the Veteran 
complained of worsening pain on the plantar surface of both feet.  
He stated that injections provided some partial temporary relief.  
Orthotics provided minimal relief.  The Veteran used a walking 
stick whenever he had to walk or stand for more than 20 minutes.  
He reported being able to walk or stand for 20 minutes maximum.  
He also reported significant difficulty in his daily activities 
due to foot pain.  The Veteran related that he had quit working 
due to "a combination of pains in the back, knees, and feet."  
Upon examination, the examiner noted that the Veteran's gait was 
somewhat antalgic but that he did not specifically limp on either 
foot.  There was tenderness on the plantar surface of both feet 
with very light skin touch.  The pain and retraction involved the 
entire plantar or weightbearing surface of the feet.  There were 
no complaints of pain upon palpation to the sides of the feet, 
the Achilles tendon areas, or the tops of the feet.  There was 
slight discomfort with manipulation of the metatarsophalangeal 
joints of both great toes and small bone spurs were noted.  Upon 
repetitive motion of the feet, the Veteran complained of a 
stretching sensation, especially in the right foot.  There was no 
loss of weakness, fatigability, or incoordination.  There were no 
calluses on the feet and no indications of abnormal 
weightbearing.  The Achilles tendon showed a 10 degrees valgus 
angulation.  The examiner noted moderate pes planus bilaterally 
and hind foot valgus secondary to the pes planus.  The examiner 
wrote: "There is no physiological reason why the patient should 
have exquisite pain complaints and retraction to light skin touch 
on the plantar surface of the feet.  There was a definite 
magnification of symptoms."  He further wrote:  "It is very 
difficult to get a true feeling of how much pain he is really 
having or how severe his conditions are because of the large 
functional component."

A November 2005 private treatment record indicates that the 
Veteran complained of pain on the medial side on the dorsal 
aspect of both feet that was worse with weight bearing and 
walking.  He also complained of bilateral heel pain with walking.  
The diagnosis was classic plantar fasciitis with severe 
tenderness.  The doctor wrote that the Veteran was disabled with 
significant impairment of bilateral feet, severe plantar 
fasciitis and severe facet disease, and could not work or 
participate in his lawn repair business anymore.  The doctor 
noted that the Veteran had exhausted all care and did not want 
surgery.

After consideration of all of the evidence of record, the Board 
finds that a rating of 10 percent is warranted prior to September 
12, 2006 under Diagnostic Code 5276.  The medical evidence for 
that time period shows a worsening of the Veteran's bilateral 
foot disorder.  There is indication in the treatment records and 
examination reports of pain on manipulation and use of the feet, 
the need for orthotics, and misalignment of the Achilles tendon, 
which is consistent with the criteria for a 10 percent rating for 
moderate pes planus under Diagnostic Code 5276.  The medical 
evidence during this period did not show severe pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), indication of swelling on use, or characteristic 
callosities, as required for the next-higher 30 percent rating.  
Thus, the Veteran's bilateral plantar fasciitis with calcaneal 
heel spurs does not meet the criteria for the next higher rating 
of 30 percent rating under Code 5276 for this time period.  
Considering the disability under Diagnostic Code 5284, despite 
the increase in symptomatology, the Veteran does not meet the 
criteria for a rating higher than 10 percent rating under this 
code, as the weight of the evidence during this period does not 
show that the Veteran's foot symptoms are analogous to moderately 
severe foot injury.
 
Additionally, while adjudication of musculoskeletal disorders 
ordinarily requires consideration of the impact of functional 
loss under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, Diagnostic 
Codes 5276 and 5284 are not predicated on loss of range of 
motion.  Thus, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in 
DeLuca v. Brown, 8 Vet. App. at 204-206, do not apply.  Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).

There is no medical evidence to show that pain or other foot 
symptoms caused an increase in functional impairment to a degree 
that would support a rating higher than 10 percent prior to 
September 12, 2006 under any of the applicable rating criteria.  
The Board finds that during this period, a 10 percent rating, and 
no higher, is warranted.

A rating higher than 30 percent after September 12, 2006

A September 2006 VA examination report indicates that the Veteran 
complained of constant, chronic bilateral heel pain on a daily 
basis.  He described the pain as sharp and burning, and rated it 
9-10/10 without medication and 2-3/10 with narcotics.  He 
reported occasional swelling of both feet with prolonged walking 
or standing.  The Veteran indicated that he could not walk 20 
feet without narcotics and 50 feet with narcotics.  He used an 
electric wheelchair when outside the house, and a cane when 
walking around the house.  He reported no additional limitation 
with flare-ups.  The Veteran estimated that he was 20 percent 
worse in the past year due to the fact that he was walking and 
standing less.  He reported that he had not worked since 1997 due 
to bilateral heel pain and low back problems.  Upon examination, 
there were no calluses, ulcerations, or deformities.  There was 
bilateral heel tenderness, primarily at the inserts to the 
calcaneal area.  No other palpable tenderness was present.  There 
was no other pain on manipulation to the tops of the feet.  
Bilateral Achilles tendon was normal.  There was normal standing, 
but it was difficult for the Veteran to walk because of heel 
tenderness.  Normal weightbearing was noted.  Active range of 
motion did not produce any weakness, fatigue, or incoordination 
with repetitive movement, but it did produce pain.  No edema was 
noted.  

A June 2007 private treatment report indicates that the Veteran's 
foot pain was well controlled with his current medication, and 
that he was more active than in the past.  The Veteran reported 
that he had been disabled since 1997 due to peripheral 
neuropathy, and that he had tried to do some small engine repairs 
and had problems with his knees.

An August 2008 VA foot examination was performed by the same 
clinician who had examined the Veteran in July 2005.  The report 
indicates that the Veteran complained of severe and worsening 
heel pain.  He reported heel pain after walking for five minutes.  
He was unable to stand in the shower, and his wife helped him get 
out of chairs.  The Veteran did not complain of weakness or 
fatigability.  He did not wear any corrective devices.  Upon 
examination, the Veteran walked with some difficulty with a cane 
and slight limp.  Alignment of the feet was normal.  There was 
tenderness at the first metatarsophalangeal joints.  There were 
no calluses.  The examiner noted complaints of tenderness with 
the lightest skin touch, and that this continued to the middle of 
the foot on the plantar surface.  The medial and lateral side and 
the forefoot were non tender bilaterally.  There was no 
tenderness with manipulation of the feet.  There was no evidence 
of abnormal weightbearing.  The Achilles tendon was nontender 
bilaterally.  There was moderate pes planus and slight hindfoot 
valgus upon standing.  The Achilles tendon was angled in valgus 5 
degrees.  There was no pain, loss of motion, weakness, 
fatigability, or incoordination upon repetitive motion.  There 
was no edema or instability.  The diagnoses included "plantar 
fasciitis with incapacitating heel pain, as claimed by the 
patient."  The examiner wrote "[t]he amount of disability that 
this patient demonstrates is in far excess of any abnormality 
noted on examination.  There is significant functional overlay in 
the pain complaints.  There is no physiologic reason for him to 
have severe heel pain with light touch of the skin over the 
heels."

During his March 2009 hearing, the Veteran testified that he 
takes morphine for his foot pain and can walk for only 10 
minutes.  His wife testified that the Veteran is in constant 
pain, and that occasionally he has spasms and cannot put any 
weight on his feet.

The only rating criteria that would allow for a evaluation higher 
than 30 percent for the Veteran's foot disability for this time 
period is Diagnostic Code 5276.  However, the symptomatology to 
warrant a 50 percent evaluation under the criteria of DC 5276 is 
not demonstrated.  The Veteran reports bilateral foot and heel 
discomfort exacerbated by activities such as prolonged standing 
and walking.  His physical findings are significant for bilateral 
plantar fasciitis with calcaneal spurs.  VA examiners in 
September 2006 and August 2008 indicated that the Veteran's heels 
were very tender upon palpation.  The August 2008 VA examiner 
also noted difficulty walking with a slight limp.  It appears 
from the record that the Veteran's pain is not relieved by the 
use of shoe inserts or assistive devices.  However, physical 
examinations during this rating period are negative for visible 
deformity, loss of mobility, or loss of strength in the feet.  
While the Veteran reports extreme tenderness of the plantar area, 
there are no additional signs or symptoms that correspond to the 
requirements for a 50 percent rating under Diagnostic Code 5276, 
and there is likewise contemporaneous evidence that the symptoms 
demonstrated are treatable through pain medication.  While the 
August 2008 VA examiner noted that the Achilles tendon was angled 
in valgus 5 degrees, neither VA medical records nor private 
provider records refer to any marked inward displacement or 
severe spasm of the tendo Achilles on manipulation.  As a result, 
the current assigned 30 percent initial rating remains the proper 
evaluation under the rating schedule.

As discussed above, Diagnostic Code 5276 is not based on 
limitation of motion.  Even assuming that C.F.R. §§ 4.40, 4.45 
are applicable, there is no medical evidence to show that pain or 
other foot symptoms caused an increase in functional impairment 
to a degree that would support a rating higher than 30 percent 
after  September 12, 2006 under the applicable rating criteria.

The Board finds that the record does not establish that the 
rating criteria are inadequate for rating the Veteran's service-
connected bilateral plantar fasciitis with calcaneal heel spurs.  
The competent medical evidence of record shows that this 
bilateral foot disability is primarily manifested by pain and 
tenderness.  The effects of pain and functional impairment have 
been taken into account and are considered in applying the 
relevant criteria in the rating schedule.  The effects of the 
Veteran's disabilities have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

For the reasons stated above, the Board finds that prior to 
September 12, 2006, the Veteran is entitled to a rating of 10 
percent, but not more than 10 percent.  From September 12, 2006, 
the Veteran is not entitled to a rating greater than 30 percent, 
and the benefit of the doubt doctrine does not apply to this 
aspect of the appeal.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the preponderance 
of the evidence is found to be against the claimant").


ORDER

New and material evidence has been received and the claim for 
service connection for a low back disability, including 
degenerative disc disease, is reopened; the appeal is granted to 
this extent only.

Prior to September 12, 2006, a higher 10 percent rating for 
bilateral plantar fasciitis with calcaneal heel spurs is granted, 
subject to the rules and regulations governing the payment of VA 
monetary benefits.
 
After September 12, 2006, a rating in excess of 30 percent for 
bilateral plantar fasciitis with calcaneal heel spurs is denied.

REMAND

The Veteran contends that he has bilateral hearing loss, a 
bilateral knee disability, and a low back disability that were 
incurred during his service in the Air National Guard.  As noted, 
the Veteran served on active duty in the Air National Guard from 
March 1980 to August 1980, with additional periods of reserve 
service until 1997.

Governing law and regulation provides that service connection may 
be established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Under the law, active service 
includes (1) active duty, (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in the line of duty, and (3) any period of inactive duty training 
(INACDUTRA) during which the individual concerned was disabled or 
died from an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned became 
disabled during the period of ACDUTRA as a result of a disease or 
injury incurred or aggravated in the line of duty.  In the 
absence of such evidence, the period of ACDUTRA would not qualify 
as "active military, naval, or air service" and the claimant 
would not achieve Veteran status for purposes of that claim.  See 
38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Active duty for training is defined, in part, as full-time duty 
in the Armed Forces performed by Reserves for training purposes.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2010).  
Inactive duty for training is generally duty (other than full-
time duty) prescribed for Reserves or duty performed by a member 
of the National Guard of any state (other than full-time duty).  
38 U.S.C.A. § 101(23)(West 2002); 38 C.F.R. § 3.6(d) (2010).  
Annual training is an example of active duty for training while 
weekend drills are inactive duty.

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases, such as 
sensorineural hearing loss, which manifest themselves to a degree 
of disability of 10 percent or more within a specified time after 
separation from service--are provided by law to assist Veterans 
in establishing service connection for a disability or 
disabilities.  38 U.S.C.A. §§ 1111, 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.  

Presumptive periods do not generally apply to ACDUTRA or 
INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1132 
(presumption of soundness), 3.306 (presumption of aggravation of 
a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 
(presumption of service incurrence for certain diseases first 
manifested after separation) for the periods of ACDUTRA or 
INACDUTRA is not appropriate.

With respect to the claim for service connection for bilateral 
hearing loss, the Veteran contends he has hearing loss that 
results from noise exposure in service. Specifically, he asserts 
that he was exposed to noise from working on the flight line 
during active duty and during periods of ACDUTRA and INACDUTRA 
over a number of years.  His service personnel records establish 
that he worked in aircraft maintenance.  He was also a civilian 
employee of the Texas Air National Guard in the same occupation 
as his military occupational specialty (MOS).  

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

The Board finds that the Veteran's service working on the flight 
line during Air Guard service and civilian employment clearly 
exposed him to acoustic trauma, and the requirements for service 
connection for hearing loss as defined in 38 C.F.R. § 3.385 need 
not be shown by the results of audiometric testing during a 
claimant's period of active military service in order for service 
connection to be granted.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service treatment records reflect that the Veteran was diagnosed 
with bilateral high frequency hearing loss in 1992 and 1997, 
although his impaired hearing did not reach the level that would 
be considered to be a disability under VA regulation.  

Following a July 1996 examination, the Veteran's private 
physician, D.R., MD, wrote "[the Veteran] has lost hearing 
presumably due to working with airplane motors and noises."  No 
audiogram was conducted at that time.

Although the hearing thresholds found in service do not meet the 
requirements of a hearing loss disability as defined by 38 C.F.R. 
§ 3.385, the Board notes that threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  A VA examination has not yet been conducted in 
connection with this appeal, and such must be done.  Under these 
circumstances the Board finds that a remand is required to obtain 
a medical opinion as to the etiology of the Veteran's current 
impaired hearing, and to determine whether he currently has a 
hearing loss disability as defined by 38 C.F.R. § 3.385.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Remand is also required for compliance with VA's duty to assist 
the Veteran in substantiating his back and knee claims.

A February 1997 medical evaluation board report reflects that the 
Veteran was generally well until July 22, 1992, when he suffered 
an acute onset of low back pain following bending over to install 
a bleed-air line on the firewall of an aircraft engine.  No 
lifting was involved and the Veteran was wearing a back brace.  
The diagnosis was chronic low back pain syndrome with magnetic 
resonance imaging (MRI) evidence of mild L5-S1 disc disease.

Although several attempts have been made to verify the Veteran's 
precise dates of active duty service, to include ACDUTRA and 
INACDUTRA, the record does not show the Veteran's duty status on 
July 22, 1992.  Such must be verified, particularly in light of 
the fact that the Veteran performed the same aircraft maintenance 
job as a civilian and on intermittent drill weekends.

The June 2007 VA examination was inadequate for purposes of 
properly evaluating the etiology of the Veteran's back and knee 
disabilities.  The report contains a diagnosis of degenerative 
joint disease and degenerative disc disease of the lumbar spine 
with lumbar radiculopathy.  Although the examiner noted that 
"[t]his condition is documented in the service," he did not 
determine whether the Veteran's back disability is related to 
service.  Instead, he provided an opinion that the Veteran's back 
and knee disabilities are not related to the service-connected 
bilateral plantar fasciitis with calcaneal heel spurs.  

In addition, the January 1980 enlistment examination notes that 
the Veteran had knee surgery at age 16 due to a dislocated knee 
cap.  A January 1980 letter from the Veteran's private physician 
is attached.  The doctor wrote:  "I operated on this man's right 
knee in July 1976.  On examination today he has a completely 
normal examination of his right knee.  He should be permitted 
full unlimited activity and could pass any physical as far as his 
right knee is concerned."  A December 1983 periodic examination 
notes the pre-existing right knee injury, which the clinician 
opined had resolved with no complications or sequelae.  The 
January 1997 medical evaluation board examination included a 
normal clinical evaluation of his knees.  The medical board 
examination report clearly weighs against a finding of in-service 
incurrence and aggravation.  However, the June 2007 VA examiner 
diagnosed "degenerative joint disease both knees related to 
obesity, attrition, and a job requiring prolonged standing on 
concrete."  In addition, the examiner noted that the right knee 
had a "preservice predisposition to degeneration due to the high 
school football injury."  

As such, the Board finds that the June 2007 examination report is 
inadequate, and that a remand is required to obtain a clarifying 
medical opinion as to the etiology of any current knee or back 
disabilities.  The examiner should be asked to opine as to the 
relationship, if any, between the Veteran's service-connected 
bilateral foot disability and any current knee or back 
disabilities, to include whether there is any aggravation of a 
non-service-connected disability by a service-connected 
disability.  The examiner must also address the theory of service 
incurrence with respect to the Veteran's back and bilateral knee 
disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.310, 4.2; 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Lathan v. Brown, 7 Vet. App. 
359 (1995).  

In correspondence dated September 2009, the Veteran submitted 
additional evidence concerning the chemicals that he contends 
caused lower extremity peripheral neuropathy.  The Board 
construes this correspondence as a timely notice of disagreement 
with the August 2009 RO decision that denied service connection 
for peripheral neuropathy of the lower extremities.  The RO has 
not yet issued a statement of the case with respect to this 
issue.  Under these circumstances, the Board must remand this 
issue so that the RO can provide the Veteran a statement of the 
case, and afford him an opportunity to perfect an appeal of this 
issue thereafter by filing a timely substantive appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon, 12 Vet. App. at 
240-41.

As for the TDIU claim, this issue is not ripe for Board 
adjudication at this time as the potential outcome of the claims 
for service connection could affect the issue of whether the 
Veteran's service connected disabilities render him unemployable.  
See 38 C.F.R. § 4.16.  Accordingly, the TDIU claim is considered 
to be inextricably intertwined with the service connection 
claims.  See Harris v. Derwinski  1 Vet. App. 180, 183 (1991) 
(providing that two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue has 
been rendered). 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify the 
Veteran's duty status on July 22, 1992.

2.  After obtaining any necessary releases, the 
RO/AMC should attempt to obtain any pertinent 
VA or private medical records reflecting 
treatment for hearing loss, a back disability, 
or a knee disability that are not already of 
record, and associate them with the claims 
file.

3.  Thereafter, schedule the Veteran for a VA 
examination to determine the nature and likely 
etiology of his claimed bilateral hearing loss.  
The claims file should be made available to the 
examiner in conjunction with the examination.

The examiner should be informed that the 
Veteran was exposed to aircraft noise during 
service, and the periods of active service 
should be identified for the examiner.  Based 
on examination and records review, the examiner 
should address the following:

Is it at least as likely as not (50 percent or 
higher degree of probability) that any 
diagnosed hearing loss had its onset during a 
period of active service or is etiologically 
related to disease or injury (including noise 
exposure) incurred during active service.

The examiner is requested to provide a 
rationale for any opinion expressed.  

4.  The RO/AMC should arrange for a VA 
examination to determine the nature and 
etiology of the Veteran's back and knee 
disabilities.  The claims file must be provided 
to and reviewed by the examiner.  The periods 
of active service should be identified for the 
examiner.  Following a review of the relevant 
medical evidence of record, the examiner is 
requested to answer the following questions:

(a)  Is it at least as likely as not (50 
percent or higher degree of probability) that 
any current back or knee disability originated 
during a period of active duty or is otherwise 
causally related to any incident during ACDUTRA 
or INACDUTRA.  

(b)  Is it at least as likely as not (50 
percent or higher degree of probability) that 
the Veteran's pre-existing right knee 
disability was aggravated during active service 
or as a result of any incident during ACDUTRA 
or INACDUTRA.

(c) Is it at least as likely as not (50 percent 
or higher degree of probability) that any back 
or knee disability was caused by his service-
connected bilateral foot disability?

(d) Is it at least as likely as not (50 percent 
or higher degree of probability) that the 
Veteran's service-connected bilateral foot 
disability aggravated any current back or knee 
disability?

The examiner is informed that aggravation is 
defined for legal purposes as a chronic 
worsening of the underlying condition versus a 
temporary flare-up of symptoms, beyond its 
natural progression.  If aggravation is 
present, the clinician should indicate, to the 
extent possible, the approximate level of back 
or knee disability present (i.e., a baseline) 
before the onset of the aggravation.

The examiner is also requested to provide a 
rationale for any opinion expressed.  If a 
conclusion cannot be reached without resort to 
speculation, the examiner should indicate why 
an opinion is not possible.

5.  The RO must issue a Statement of the Case 
to the Veteran and his representative 
addressing the issue of service connection for 
peripheral neuropathy of the lower extremities.  
The Veteran also must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  The case 
should then be returned to the Board for 
further appellate consideration, only if an 
appeal is properly perfected.

6.  Lastly, the issues of the Veteran's 
entitlement to service connection for bilateral 
hearing loss, back and bilateral knee 
disabilities and TDIU should be readjudicated 
on the basis of all pertinent evidence and all 
governing legal criteria.  If any of the 
benefits sought on appeal are not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of the 
case and afforded an opportunity to respond 
before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West  2002 & Supp. 2010). 



______________________________________________
C.L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


